Citation Nr: 1801397	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-24 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for restrictive lung disease, with left pleural fibrosis, status post left thoracotomy and decortation, currently rated at 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board notes that the Veteran did not request a hearing.

This matter was previously before the Board and was remanded for further development in January 2015 and June 2017.  The matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

Per the Board's June 2017 remand directives, VA obtained a medical opinion regarding the Veteran's respiratory conditions.  The June 2017 VA medical opinion found that the Veteran was diagnosed with restrictive lung disease caused by pleural fibrosis with an unknown etiology and obstructive lung disease.  The VA examiner stated that the pulmonary function test indicated decreased Forced Expiratory Volume in one second (FEV1) and Forced Vital Capacity (FVC) with normal FEV1/FVC ratio and decreased lung volumes, consistent with moderate restrictive ventilator impairment.  Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) measured 37 percent predicted.  The examiner opined that the pulmonary function test results accurately reflected the Veteran's pulmonary function.  The following are the pre-bronchodilator results: FVC measured 40 percent predicted, FEV1 measured 39 percent predicted, FEV1/FVC measured 74 percent, and DLCO measured 37 percent predicted.  The following are the post-bronchodilator results: FVC measured 43 percent predicted, FEV1 measured 42 percent predicted, and FEV1/FVC measured 75 percent.  The examiner opined that the FVC percent predicted most accurately reflected the Veteran's level of disability.  

The provisions of 38 C.F.R. 4.96, note 6, indicates that when there is a disparity between the results of different pulmonary function tests (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  

In this case, the Veteran's level of evaluation would differ depending on which test result is used and the VA examiner indicated that that the FVC percent predicted most accurately reflected the Veteran's level of disability; however, the schedule for rating disabilities does not consider the FVC measurement separate from FEV1 when rating under 38 C.F.R. § 4.97, Diagnostic Codes 6604, 6845.  As it is not clear whether the examiner is referring to the FEV1/FVC measurement, an addendum opinion is necessary in this case as clarification is needed as to whether the June 2017 VA examination results (FEV-1, FEV-1/FVC, or DLCO) most accurately reflects the level of disability in evaluating the severity of the Veteran's service-connected restrictive lung disease.

Accordingly, the case is REMANDED for the following action:

1.   Return the June 2017 VA respiratory conditions examination for an addendum.  If the June 2017 examiner is not available, the requested information must be obtained from an appropriately qualified examiner.  Additional examination is not needed unless requested by the examiner.  The electronic claims folder must be available for review.  
      
The examiner is requested to review the Veteran's claims file and medical records, specifically the June 2017 VA pulmonary function test results, and discuss which results (FEV-1, FEV-1/FVC, or DLCO) are the most reliable in evaluating the severity of the Veteran's service-connected pulmonary disability.  
      
A complete rationale must be provided for any opinion offered.

2.  Review the development action obtained above to ensure that the remand directive has been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




